DETAILED ACTION
Claims 1-6 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 21-29 are drawn to a system which is within the four statutory categories (i.e. apparatus).  

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Independent claim 1 recites:
1. (Currently Amended) An apparatus for tracking patient recovery following an orthopedic procedure, the apparatus comprising: (a) a physical sensor configured to automatically collect from the patient pre-procedural and post-procedural walking parameters, including steps taken; (b) a user interface device configured to temporally allow the patient to electronically communicate their pre-procedural and post-procedural pain level; (c) an electronic medical record (EMR) data repository, including EMR data for the patient undergoing the orthopedic procedure; (d) a database in electronic communication with the physical sensor and the EMR data repository, the database including:
(i) patient demographic data obtained from the EMR data repository,
(ii) comorbidities,
(iii) pre-procedural walking parameters, including steps taken, the pre-procedural walking parameters being obtained from the physical sensor, and
(iv) the orthopedic procedure that the patient is undergoing; (e) a statistical computing engine in communication with the user interface device and the database, and configured to use the items (i)-(v) of the database and the pre-procedural pain level data collected by the user interface device, to implement a predictive model of the patient’s post- procedural state for the orthopedic procedure, wherein the predictive model uses machine learning and training data sets, the predictive model creating:
(i) a temporal trendline of post-procedural walking parameters, including steps taken, and
(ii) a temporal trendline of post-procedural pain level; and 
(f) a processor including a comparator configured to compare the patient’s actual post-procedural state to the predictive model of the patient’s post-procedural state, the processor being in electronic communication with the statistical computing engine, the physical sensor and the user interface device, the comparator of the processor:
(i) temporally comparing the post-procedural walking parameters, including steps taken, to the temporal trendline of post-procedural walking parameters, including steps taken, (ii) temporally comparing the post-procedural pain level to the temporal trendline of post- procedural pain level, and (iii) outputting the results of the comparison.
The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity” because they are directed to managing personal behavior or relationships or interactions between people by providing diagnostic information to a treating physician and the patient's history of information can be utilized to measure outcomes, eliminate potential diagnoses or point toward potential diagnoses. Thus, the Examiner asserts that Claim 1 relates to the judicial exception identified above.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an 
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
1. (Currently Amended) An apparatus for tracking patient recovery following an orthopedic procedure, the apparatus comprising: (a) a physical sensor configured to automatically collect from the patient pre-procedural and post-procedural walking parameters, including steps taken; (b) a user interface device configured to temporally allow the patient to electronically communicate their pre-procedural and post-procedural pain level; (c) an electronic medical record (EMR) data repository, including EMR data for the patient undergoing the orthopedic procedure; (d) a database in electronic communication with the physical sensor and the EMR data repository, the database including:
(i) patient demographic data obtained from the EMR data repository,
(ii) comorbidities,
(iii) pre-procedural walking parameters, including steps taken, the pre-procedural walking parameters being obtained from the physical sensor, and
(iv) the orthopedic procedure that the patient is undergoing; (e) a statistical computing engine in communication with the user interface device and the database, and configured to use the items (i)-(v) of the database and the pre-procedural pain level data collected by the user interface device, to implement a predictive model of the patient’s post- procedural state for the orthopedic procedure, wherein the predictive model uses machine learning and training data sets, the predictive model creating:
(i) a temporal trendline of post-procedural walking parameters, including steps taken, and
(ii) a temporal trendline of post-procedural pain level; and 
(f) a processor including a comparator configured to compare the patient’s actual post-procedural state to the predictive model of the patient’s post-procedural state, the processor being in electronic communication with the statistical computing engine, the physical sensor and the user interface device, the comparator of the processor:
(i) temporally comparing the post-procedural walking parameters, including steps taken, to the temporal trendline of post-procedural walking parameters, including steps taken, (ii) temporally comparing the post-procedural pain level to the temporal trendline of post- procedural pain level, and (iii) outputting the results of the comparison.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. The claims recite the following additional elements: a physical sensor collecting walking parameter data, statistical computing engine, predictive model using machine learning and training data sets, and processor.  The additional limitations including a physical sensor; statistical computing engine; processor are no more than using a computer as a tool to perform the abstract idea – see Applicant’s specification at para 26.  The additional limitations including collecting walking parameter data amount 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than using a computer as a tool to perform the abstract idea.  The same analysis applies here in 2B and does not provide an inventive concept. Regarding the additional limitation of collecting walking parameter data which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined it to not be unconventional as it merely consists of transmitting data over a network.  See MPEP 2106.05(d)(II).  
As per claims 2-6 these limitations, as drafted, are a system, under its broadest reasonable interpretation, covers certain methods of organizing human activity, because they merely further narrow the abstract idea identified above.
This judicial exception is not integrated into a practical application. The claims recite the following additional elements: Claim 2-4 recite the type of physical sensor used to collect data, claims 5-6 recite the type of data collected.   The additional limitations the type of physical sensor amount to merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Furthermore, the additional elements identified in claims 5-6 amount to insignificant extrasolution activity to the abstract idea, such as, data gathering, data manipulation, and insignificant application. See MPEP § 2106.05(g).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 2-4 recite the type of physical sensor used to collect data, claims 5-6 recite the type of data collected.   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than using a computer as a tool to perform the abstract idea.  The same analysis applies here in 2B and does not provide an inventive concept.   Furthermore, these additional elements represent well-understood, routine, and conventional activities because they amount to insignificant extrasolution activity to the abstract idea, such as, data gathering, data manipulation, and insignificant application. See MPEP § 2106.05(g).  Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives healthcare data, and transmits the data for storage over a network, for example the Internet;
Therefore, claims 1-6 are not patent eligible.

Response to Arguments
Applicant’s arguments on pages 5-27 regarding claims 1-6 being rejected under 35 USC § 101 have been fully considered but are not persuasive.  Applicant argues that:
The claims do not recite a mathematical concept and are not analogous to Digitech. 
Regarding A, the Examiner has updated the 101 rejection; see above.
A predictive model and the use of such model is not abstract and is similar to Example 38 and 39
Regarding B, the Examiner asserts that Example 38 included a clear description of a technical problem with prior inventions that prior art audio mixer simulations do not produce the same sound quality as the actual analog circuits. Example 38 recited limitations regarding simulating a circuit with the randomized working values using a bilinear transformation to create a digital representation of the analog circuit. Applicant’s claims are not analogous to the limitations recited in Example 38.   Example 39 included limitations regarding an expanded training set by applying numerous transformation functions (e.g. rotating, mirroring, 
The claims are directed to a practical application and the additional elements such as the physical sensor and user interface device do not merely add insignificant extra-solution activity to the judicial exception
Regarding C, the Examiner asserts that the Applicant has not provided evidence as to how the physical sensor or user interface device are non-generic technology.  Under the broadest reasonable interpretation of providing some form of data output to a user only amounts to insignificant extra-solution activity given that it amounts to a provision of data before and after the actual determination steps are complete.  Furthermore, the general use of a sensing device and user interface device as a source of measurement data and output data only amounts to 
The inventive concept is sufficient to ensure that the claims amounts to significantly more than the abstract idea
Regarding D, the Examiner asserts that inventive concept has been analyzed as being directed to an abstract idea and is therefore not subject to the analysis under Step 2A Prong 2 and Step 2B.
The alleged computer components in combination perform functions that are not merely generic.
Regarding E, the Examiner asserts that Applicant has failed to provide any evidence as to how the combination of additional elements do not perform well understood, routine, and conventional activity.  See 101 rejection above regarding the additional elements in the claims.
Claim 1 includes specific limitations that are not well-understood, routine, and conventional.
Regarding F, the Examiner asserts that the well-understood, routine, and conventional analysis is required in Step 2B for the additional limitations that have been identified as insignificant extra solution activity in Step 2A Prong Two. Regarding the additional limitation of collecting walking parameter data which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined it to not be unconventional as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Jonathan Ng/Primary Examiner, Art Unit 3619